Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1, 4, 6, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US 2015/0140924 A1) in view of Taub (US 20080240148 A1).
 	As per claim 1, Marathe teaches a method comprising: providing, via a central device (Marathe, ¶0050, providing via devices 112 (i.e. centrally located devices; ¶0056), a local network for delivering one or more services to one or more client devices (Marathe, ¶0049-50, WiFi network for sending or delivering messages to user device 102); monitoring client device traffic of the one or more client devices transmitted through the local network (Marathe, ¶0094, monitoring an area for communication (i.e. traffic monitoring, ¶0071)  of the user device 102 transmitted via WiFi hotspot or the like); identifying signal within the client device traffic as an emergency communication (Marathe, ¶0094-95, identifying SSID signal within the user device area for communication as an emergency communication).
However, Marathe does not explicitly teach determining one or more emergency contacts associated with the central device; determining one or more communication methods associated with each of the one or more emergency contacts; and outputting one or more messages to at least a respective one of the one or more emergency contacts using at least one of the one or more communication methods associated with the respective emergency contact, wherein one or more messages are output to a 
In the same field of endeavor, Taub teaches determining one or more emergency contacts associated with the central device (Taub, Fig.1 and ¶0041, determining emergency contact information associated with facilitator104); determining one or more communication methods associated with each of the one or more emergency contacts (Taub, ¶0019 and ¶0022, determining delivery mode for communication such as text message, voice, video, mail, etc. associated with an emergency contacts such as family, children, grandparents, etc.); and outputting one or more messages to at least a respective one of the one or more emergency contacts using at least one of the one or more communication methods associated with the respective emergency contact (Taub, ¶0019 and ¶0022-23, delivering or outputting communication such as messages to one of emergency contact such as parent using one of delivery mode such as text message associated with emergency contact), wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact (Taub, ¶0021-22 and ¶0048, receiver 106 is receiving the prioritized communication (.e. emergency contact) where the initiator 102 define multiple receivers for their prioritized communications (i.e. respective emergency contacts) and the receiver provides preferences that includes communication parameters such as delivery mode (.e. messages or communication method) using communication Services 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.
 	As per claim 4 as applied to claim 1 above, Marathe teaches wherein one or more of the messages are output to one or more emergency contacts as a short message service message (Marathe, ¶0059, outputting short message service such as SMS messages). 
	As per claim 6 as applied to claim 1 above, Marathe does not explicitly teach, wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface (Taub, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact based on input received through user interface). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication 
 	As per claim 9, Marathe teaches an apparatus (Marathe, ¶0099, device 112) comprising: an interface (Marathe, ¶0099, interface) configured to be used to receive communications from one or more associated devices (Marathe, ¶0099, configured to send or receive alert communication from other devices), wherein the interface is further configured to provide a local network for delivering one or more services to one or more client devices (Marathe, ¶0049-50, providing a WiFi network (i.e. local network) for sending or delivering messages to user device 102) and monitor client device traffic of the one or more client devices transmitted through the local network (Marathe, ¶0094, monitoring an area for communication (i.e. traffic monitoring, ¶0071)  of the user device 102 transmitted via WiFi hotspot or the like); a module (Marathe, ¶0067, modules) configured to: identify a signal within the client device traffic as an emergency communication (Marathe, ¶0094-95, identifying SSID signal within the user device area for communication as an emergency communication).
However, Marathe does not explicitly teach determine one or more emergency contacts; determine one or more communication methods associated with each of the one or more emergency contacts; and an interface configured to be used to output one or more messages to at least a respective one of the one or more emergency contacts using at least one of the one or more communication methods associated with the respective emergency contact, wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in an orderAttorney Docket No. 0036278-000429Application No. 15/541,324Page 5 
In the same field of endeavor, Taub teaches determine one or more emergency contacts (Taub, Fig.1 and ¶0041, determining emergency contact information); determine one or more communication methods associated with each of the one or more emergency contacts (Taub, ¶0019 and ¶0022, determining delivery mode for communication such as text message, voice, video, mail, etc. associated with an emergency contacts such as family, children, grandparents, etc.); and an interface configured to be used to output one or more messages to at least a respective one of the one or more emergency contacts using at least one of the one or more communication methods associated with the respective emergency contact (Taub, ¶0019 and ¶0022-23, delivering or outputting communication such as messages to one of emergency contact such as parent using one of delivery mode such as text message associated with emergency contact), wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in an orderAttorney Docket No. 0036278-000429 Application No. 15/541,324Page 5based on a prioritization of the communication methods that are associated with the respective emergency contact (Taub, ¶0021-22 and ¶0048, receiver 106 is receiving the prioritized communication (.e. emergency contact) where the initiator 102 define multiple receivers for their prioritized communications (i.e. respective emergency contacts) and the receiver provides preferences that includes communication parameters such as delivery mode (.e. messages or communication method) using communication Services (i.e. voice, video, mail} based on prioritized communication services that are associated with emergency contact information).

As per claim 12 as applied to claim 9 above, Marathe teaches wherein one or more of the messages are output to one or more emergency contacts as a short message service message (Marathe, ¶0059, outputting short message service such as SMS messages).
As per claim 14 as applied to claim 9 above, Marathe does not explicitly teach, wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface (Taub, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact based on input received through user interface). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.

However, Marathe does not explicitly teach determining one or more emergency contacts associated with the central device; determining one or more communication methods associated with each of the one or more emergency contacts; and outputting one or more messages to at least a respective one of the one or more emergency contacts using at least one of the one or more communication methods associated with the respective emergency contact, wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the 
As per claim 18 as applied to claim 15 above, Marathe teaches wherein one or more of the messages are output to one or more emergency contacts as a short message service message (Marathe, ¶0059, outputting short message service such as SMS messages).
As per claim 20 as applied to claim 15 above, Marathe does not explicitly teach, wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface.
In the same field of endeavor, Taub teaches wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface (Taub, ¶0022 and ¶0026, communication and delivery mode are associated with an emergency contact based on input received through user interface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teaching of Taub into Marathe invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes.

Marathe (US 2015/0140924 A1) in view of Taub (US 20080240148 A1) and further in view of Islam (US 20060172720 A1). 
 	As per claim 2 as applied to claim 1 above, Marathe in view of Taub does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Marathe in view of Taub in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
 	As per claim 10 as applied to claim 9 above, Marathe in view of Taub does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Marathe in view of Taub in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
 	As per claim 16 as applied to claim 15 above, Marathe in view of Taub does not teach, matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers by the one or more client devices with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Marathe in view of Taub in order to select an emergency number 
C.	Claims 3, 5, 8, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marathe (US 2015/0140924 A1) in view of Taub (US 20080240148 A1) and further in view of Abu-Hakima (US 20120190325 A1). 
 	As per claim 3 as applied to claim 1 above, Marathe in view of Taub does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 5 as applied to claim 1 above, Marathe in view of Taub does not explicitly teach wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 

 	As per claim 8 as applied to claim 1 above, Marathe in view of Taub does not explicitly teach wherein the one or more messages are output to the one or more emergency contacts in an order based upon a prioritization of the emergency contacts.
In the same field of endeavor, Abu-Hakima teaches Abu-Hakima teaches, wherein the one or more messages are output to the one or more emergency contacts in an order based upon a prioritization of the emergency contacts (Abu-Hakima, ¶0370, alert messages are received/output to the list/contact based upon prioritization of the list).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
	As per claim 11 as applied to claim 9 above, Marathe in view of Taub does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 

 	As per claim 13 as applied to claim 9 above, Marathe in view of Taub does not explicitly teach wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 17 as applied to claim 15 above, Marathe in view of Taub does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 

 	As per claim 19 as applied to claim 15 above, Marathe in view of Taub does not explicitly teach wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Marathe in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             
/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643